DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 8/10/2022 is acknowledged.
4.	Claim filed on 1/19/2022 is acknowledged.  
5.	Claims 1-13 are pending in this application.
6.	Claims 1-3 and 9-13 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 8/10/2022.  
7.	Claims 4-8 are under examination. 

Elections/Restrictions
8.	Applicant’s election with traverse of Group 2 (claims 4-8) and election with traverse of albumin as species of polypeptide to be administrated; and SARS-CoV-2 as species of viral infection in the reply filed on 8/10/2022 is acknowledged.  The species election of polypeptide to be administrated is further discussed during an interview held with Applicant's representative, Laura M. King, on 8/11/2022.  And Applicant's representative stated on the phone that the elected species of polypeptide to be administrated is a peptide consisting of the amino acid sequence of instant SEQ ID NO: 1 fused to albumin.  
The traverse is on the ground(s) that: “a thorough search and examination of the polypeptides of elected Group 2 will necessarily result in art relevant to the claims in Groups 1 and 3, and as such would not place an undue search burden upon the Office if combined."; and with regards to the species election, Applicant argues that "a thorough search and examination of any viral infection and the polypeptides listed in the generic claims which contain additional components will necessarily result in art relevant to the claims 6 (specific viral infection) and 8 (additional components), and as such would not place an undue search burden upon the Office."  This is not found persuasive because: 
First, as indicted in the Requirement for Restriction/Election dated on 6/15/2022, the Examiner has shown that Groups 1-3 are independent or distinct, each from the other.  Each group of invention has separate classification and separate status in the art.  In addition, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention.  Furthermore, the species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  And, these species are not obvious variants of each other based on the current record.
  Second, the Examiner would like to point out that the scope of viral infection recited in instant claims 1, 4 and 9 are extremely broad.  With regards to Group 1 (claims 1-3), the method in Group 1 broadly includes ALL types of viral infection; and claims 1 and 2 of Group 1 broadly include ANY antiviral compound linked to a protein that extends the serum half-life of the antiviral compound.  With regards to Group 3 (claims 9-13), Applicant is assuming that any virus that is treatable with instant claimed polypeptide would also be preventable with the same polypeptide.  However, using avian influenza H5N1 virus as an example, as disclosed in Zou et al (Nature Communications, 2014, page 1-7), administration of recombinant human ACE2 ameliorates avian influenza H5N1 virus-induced lung injury in mice (see for example, page 1, Abstract).  And as evidenced by Acton et al (US 2005/0147600 A1), human ACE2 consists of the amino acid sequence that is identical to the polypeptide of instant SEQ ID NO: 3 (see for example, page 2, paragraph [0011]; and pages 52-54, SEQ ID NO: 2).  Therefore, in view of the teachings of Zou et al, one of ordinary skilled in the art would understand and reasonably expect that the polypeptide of instant SEQ ID NO: 3 can be used to treat symptom of avian influenza H5N1 virus infection, such as avian influenza H5N1 virus-induced lung injury, in a subject in need thereof.  However, as disclosed in Zhao et al (Emerging Microbes and Infections, 2013, 2, pages 1-5), neither spike protein nor ACE2 is involved in the binding of avian influenza H5N1 virus to host cells.  Therefore, one of ordinary skilled in the art would understand and reasonably expect that the instant claimed polypeptide would not be able to prevent avian influenza H5N1 virus infection in a subject.  
Third, the Examiner would like to point out that patent examination is not limited to prior art search only.  The pending claims also need to be examined under various 35 U.S.C. 112s and so on.  
Taken all these together, there is a serious burden on the Examiner and the Office if restriction is not required between Groups 1-3; and there is a serious burden on the Examiner and the Office if the election of species is not required.  Therefore, the requirement is still deemed proper and is therefore made FINAL.
	Group 2 is drawn to a method for treating viral infections, the method comprising administration to a subject in need thereof one or more polypeptides selected from the group comprising SEQ ID NO:1, SEQ ID NO:2, and SEQ ID NO:3.  A search was conducted on the elected species; and a peptide consisting of the amino acid sequence of instant SEQ ID NO: 1 fused to albumin as the elected species of polypeptide to be administrated appears to be free of prior art.  However, prior art was found for SARS-CoV-2 as the elected species of viral infection.  A search was extended to the genus in claim 4; and prior art was found.  Claims 4-8 are examined on the merits in this office action. 

Objections
9.	The Abstract is objected to for the following minor informality: The Abstract recites "The viral infections can be caused by a coronavirus such as, for example, SARS-CoV-1, SARS-CoV-2 or a variant thereof".  Applicant is suggested to delete one of the terms "such as" and "for example" in this recitation.
10.	The specification is objected to for the following minor informality: The specification recites the term " the group comprising" throughout the specification, for example, pages 2-3, paragraph [0009] and many others in instant specification.  As stated in MPEP: "A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members." (see MPEP § 2173.05(h) I).  Therefore, Applicant is suggested to amend the term "the group comprising" to "the group consisting of".  
11.	The specification is objected to for the following minor informality: The specification recites "SBT-502 (SEQ ID NO:3) refers to a recombinant ACE2 protein. (encoded by the human ACE2 (NP 068576.1) (Met1-Ser740) expressed with a polyhistidine tag at the C-terminus)" on pages 7-8, paragraph [0033]; and page 10, paragraph [0047] of instant specification.  However, the polypeptide of instant SEQ ID NO: 3 disclosed in either the specification (pages 7-8, paragraph [0033]) or the sequence listing filed on 3/2/2022 is the full-length human ACE2 protein (805 amino acids in length) without any polyhistidine tag.  Applicant is required to correct this error.
Please note: the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification (see MPEP § 608.01).
12.	Claim 4 is objected to for the following minor informality: Applicant is suggested to amend claim 4 as "A method for treating viral infection in a subject in need thereof, wherein the method comprises administering  to the subject one or more polypeptides selected from…".
13.	Claim 6 is objected to for the following minor informality: Claim 6 contains the acronyms "SARS-CoV-1" and "SARS-CoV-2".  An acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., severe acute respiratory syndrome coronavirus 1 (SARS-CoV-1).  The abbreviations can be used thereafter.
14.	Claim 7 is objected to for the following minor informality:  Applicant is suggested to amend claim 7 as "…wherein the polypeptide is further linked to a compound that extends the serum half-life of the polypeptide".

Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
15.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

16.	Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
17.	Claim 4 recites “…one or more polypeptides selected from the group comprising SEQ ID NO:1, SEQ ID NO:2, and SEQ ID NO:3”.  As stated in MPEP: "A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim." (see MPEP § 2173.05(h) I).  Therefore, the metes and bounds of instant claim 4 is vague and indefinite.  Because claims 5-8 depend from indefinite claim 4 and none of the dependent claims clarifies the point of confusion, they must also be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 U.S.C. § 112 paragraph (d)
18.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

19.	Claim 7 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
20.	Claim 7 depends on claim 4; and claim 7 recites “The method of claim 4. wherein the polypeptides further comprises a compound linked to the amino acid, wherein the compound extends the serum half-life of the amino acid".  However, the polypeptide recited in instant claim 4 is one or more of instant SEQ ID NOs: 1-3.  Therefore, the scope of polypeptide recited in instant claim 7 is broader than that recited in instant claim 4.  Claim 7 does not further limit the scope of the polypeptide in claim 4; and claim 7 is improper dependent form for failing to further limit the subject matter of claim 4.   

Claim Rejections - 35 U.S.C. § 112 paragraph (a)
Scope of Enablement
21.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

22.	Claims 4, 5, 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating SARS-CoV-1, SARS-CoV-2 or a variant thereof in a subject in need thereof with one or more polypeptide selected from the group consisting of instant SEQ ID NOs: 1-3; a method of treating avian influenza H5N1 virus-induced lung injury in a subject in need thereof with the polypeptide of instant SEQ ID NO: 3 as disclosed in Zou et al (Nature Communications, 2014, page 1-7); and a method of treating Dengue virus or HCoV-NL63 in a subject in need thereof with the polypeptide of instant SEQ ID NO: 3 as disclosed in Batlle et al (US 2021/0371841 A1) and Li (Journal of Virology, 2015, 89, pages 1954-1964), does not reasonably provide enablement for a method for treating ALL type of viral infection, including ALL type of viral infection caused by coronavirus, in a subject in need thereof with one or more polypeptides selected from the group consisting of instant SEQ ID NOs: 1-3.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1) The nature of the invention and (5) The breadth of the claims:
The instant claims 4, 5, 7 and 8 are drawn to a method for treating viral infections, the method comprising administration to a subject in need thereof one or more polypeptides selected from the group comprising SEQ ID NO:1, SEQ ID NO:2, and SEQ ID NO:3.
The method recited in instant claims 4, 7 and 8 broadly include ALL types of viral infection; and the method recited in instant claim 5 limits the viral infection to ALL types of coronavirus.

(2) The state of the prior art and (4) The predictability or unpredictability of the art:
With regards to “treating ALL types of viral infection, including ALL types of viral infection caused by coronavirus, in a subject in need thereof with one or more polypeptides selected from the group consisting of instant SEQ ID NOs: 1-3”, the art is unpredictable.
	Abdelrahman et al (Front. Immunol., 2020, 11, pages 1-14), throughout the literature, discuss the origin, genomic features, transmission, and pathogenicity of four pathogenic viruses that primarily attack the respiratory system and may cause death, namely, SARS-CoV-2, severe acute respiratory syndrome (SARS-CoV), Middle East respiratory syndrome (MERS-CoV), and influenza A viruses (H1N1 and H3N2 strains), for example, Abstract.  Abdelrahman et al further teach the host receptor for SARS-CoV-1 and SARS-CoV-1 is ACE2; for MERS-CoV (which belongs to the same family, order, and genus as SARS-CoV) is DPP4; and for influenza A is sialic acid-containing molecules, for example, page 4, Table 1.  Abdelrahman et al also teach "The MERS-CoV spike protein subunit S1 C-domain has also been identified as the RBD…However, unlike SARS-CoV, MERS-CoV uses a dipeptidyl peptidase 4 (DPP4) β-propeller as its receptor. Likewise, the RBD of MERS-CoV contains an accessory subdomain that functions as the receptor-binding motif (RBM). Although the RBD core structures are remarkably analogous between MERS-CoV and SARS-CoV, their RBMs are distinct and may result in the recognition of different receptors.", for example, page 7, left column, the 1st paragraph.  The receptor recognition mechanisms of various coronaviruses are further discussed in Li (Journal of Virology, 2015, 89, pages 1954-1964).  Li, throughout the literature, discusses how coronaviruses have evolved their complex receptor recognition pattern, in that "Although HCoV-NL63 and SARS-CoV belong to the α-genus and β-genus, respectively, their S1-CTDs recognize the same receptor, angiotensin-converting enzyme 2 (ACE2)…Although HCoV-NL63, TGEV, and PRCV all belong to the α-genus, their S1-CTDs recognize different receptors—TGEV and PRCV S1-CTDs both recognize aminopeptidase N (APN)…Similarly, although SARS-CoV and MERS-CoV both belong to the β-genus, their S1-CTDs recognize different receptors—MERSCoV S1-CTD recognizes dipeptidyl peptidase 4 (DPP4)…Although MHV and BCoV both belong to the β-genus, their S1-NTDs recognize carcinoembryonic antigen-related cell adhesion molecule 1 (CEACAM1) and sugar, respectively…In addition, the S1-NTDs of α-genus TGEV and ɣ-genus IBV also recognize sugar…Overall, coronaviruses have evolved a complex receptor recognition pattern: (i) coronaviruses use one or both S1 domains as RBDs; (ii) highly similar coronavirus S1-CTDs within the same genus can recognize different protein receptors, whereas very different coronavirus S1-CTDs from different genera can recognize the same protein receptor; and (iii) coronavirus S1-NTDs can recognize either protein or sugar receptors, for example, page 1955, Figure 1, and left column, the 1st paragraph.  Therefore, in view of the teachings of the few cited references, one of ordinary skilled in the art would understand and reasonably expect that the effects of instant claimed polypeptide on ALL types of viral infection, including ALL types of viral infection caused by coronavirus, is unpredictable.

(3) The relative skill of those in the art:
The relative skill of those in the art is high.   

(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
With regards to “treating ALL types of viral infection, including ALL types of viral infection caused by coronavirus, in a subject in need thereof with one or more polypeptides selected from the group consisting of instant SEQ ID NOs: 1-3”, the specification discloses that the polypeptide of instant SEQ ID NO: 1 is the recombinant RBD of the S1 protein (encoded by the SARS-CoV-2 (2019-nCoV) Spike Protein (RBD) (YP 009724390.1) (Arg319-Phe541) with a polyhistidine tag at the C-terminus); and the polypeptide of instant SEQ ID NO: 2 is the entire recombinant S1 protein (encoded by SARS-CoV-2 spike protein S1 Subunit (YP 009724390.1) (Val16-Arg685) with a polyhistidine tag at the C-terminus).  And based on the amino acid sequence of instant SEQ ID NO: 3 disclosed in both instant specification and the sequence listing filed on 3/2/2022, the polypeptide of instant SEQ ID NO: 3 is the full-length human ACE2.  The instant specification further discloses the instant claimed polypeptide interferences the binding of SARS-CoV-1 and SARS-CoV-2 to ACE2 (the host receptor for these viruses).  
The working example describing in vitro inhibition of the binding between ACE2 and the Spike protein from the SARS-CoV-1 virus, SARS-CoV-2 virus, UK-variant and the South African variant. 
Other than the limited examples (SARS-CoV-1 virus, SARS-CoV-2 virus, UK-variant and the South African variant), the instant specification fails to disclose the effect of instant claimed polypeptide on any other virus and/or coronavirus.

(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to treat ALL types of viral infection, including ALL types of viral infection caused by coronavirus, in a subject in need thereof with one or more polypeptides selected from the group consisting of instant SEQ ID NOs: 1-3. 

Claim Rejections - 35 U.S.C. § 102(a)(2)
23.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


24.	Claims 4-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Batlle et al (US 2021/0371841 A1, with the effective filing date of 2/26/2020).
The instant claims 4-8 are drawn to a method for treating viral infections, the method comprising administration to a subject in need thereof one or more polypeptides selected from the group comprising SEQ ID NO:1, SEQ ID NO:2, and SEQ ID NO:3.
Batlle et al teach a method of treat viral infection, most particularly SARS-CoV2, in a subject in need thereof, wherein the method comprises administering to the subject angiotensin converting enzyme 2 (ACE2), and wherein the ACE2 protein consisting of the amino acid sequence of SEQ ID NO: 1 (identical to the polypeptide of instant SEQ ID NO: 3) intercepts the binding of the virus to the ACE2 surface receptor, for example, page 1, paragraph [0003]; Figure 5; page 2, paragraph [0013]; page 5, paragraph [0046]; and pages 37-39, SEQ ID NO: 1.  It reads on SARS-CoV-2 as the elected species of viral infection; and meets the limitations of instant claims 4-6.  Batlle et al further teach a fusion protein comprising human ACE2 linked to the Fc portion of an antibody or albumin to increase the plasma half-life of the human ACE2, for example, page 11, paragraphs [0102]-[0107].  It meets the limitations of instant claims 7 and 8.  
Furthermore, the MPEP states the following: A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). (see MPEP § 2131.02).
Since the reference teaches all the limitations of instant claims 4-8; the reference anticipates instant claims 4-8.

Claim Rejections - 35 U.S.C. § 102(a)(1)
25.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

26.	Please note: during the search for the elected species, prior art was found for the non-elected species of viral infection. 
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou et al (Nature Communications, 2014, page 1-7); and as evidenced by Acton et al (US 2005/0147600 A1).
The instant claim 4 is drawn to a method for treating viral infections, the method comprising administration to a subject in need thereof one or more polypeptides selected from the group comprising SEQ ID NO:1, SEQ ID NO:2, and SEQ ID NO:3.
Zou et al, throughout the literature, teach a method of ameliorating avian influenza H5N1 virus-induced lung injury in a subject in need thereof, wherein the method comprises administering to the subject recombinant human ACE2, for example, page 1, Abstract; and page 3, Section "Recombinant hACE2 protects against H5N1 infection".  And as evidenced by Acton et al, human ACE2 consists of the amino acid sequence that is identical to the polypeptide of instant SEQ ID NO: 3 (see for example, page 2, paragraph [0011]; and pages 52-54, SEQ ID NO: 2).  Therefore, the method in Zou et al meets the limitation of instant claim 4.  
Since the reference teaches all the limitations of instant claim 4; the reference anticipates instant claim 4.

Claim Rejections - 35 U.S.C. § 103
27.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

28.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

29.	Please note: during the search for the elected species, prior art was found for the non-elected species of viral infection.  
In the event that Applicant disagrees with how the Examiner interprets the cited Zou et al reference in the rejection set forth in Section 26 above, claims 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al (Nature Communications, 2014, page 1-7) in view of Acton et al (US 2005/0147600 A1), and as evidenced by the Antibody Structure document (enclosed pages 1-5, accessed 8/23/2022, from https://www.bioatla.com/appendix/antibody-structure/), and further in view of Strohl (BioDrugs, 2015, 29, pages 215-239).
The instant claims 4, 7 and 8 are drawn to a method for treating viral infections, the method comprising administration to a subject in need thereof one or more polypeptides selected from the group comprising SEQ ID NO:1, SEQ ID NO:2, and SEQ ID NO:3.
Zou et al, throughout the literature, teach a method of ameliorating avian influenza H5N1 virus-induced lung injury in a subject in need thereof, wherein the method comprises administering to the subject recombinant human ACE2, for example, page 1, Abstract; and page 3, Section "Recombinant hACE2 protects against H5N1 infection".  It meets the limitation of the patient population recited in instant claim 4.
The difference between the reference and instant claims 4, 7 and 8 is that the reference does not explicitly teach the recombinant human ACE2 is the polypeptide of instant SEQ ID NO: 3 recited in instant claim 4; and the limitations of instant claims 7 and 8.
However, Acton et al teach human ACE2 consists of the amino acid sequence that is identical to the polypeptide of instant SEQ ID NO: 3, for example, page 2, paragraph [0011]; and pages 52-54, SEQ ID NO: 2.  Acton et al further teach a fusion protein comprising ACE2; and the preferred ACE-2 fusion protein is an immunoglobulin-ACE-2 fusion protein, in which an immunoglobulin constant region is fused to an ACE-2 polypeptide, for example, page 3, paragraph [0021].  And as evidenced by the Antibody Structure document, the immunoglobulin constant region comprises the Fc portion of the immunoglobulin (an antibody) (see for example, the Figures on pages 2 and 4).  
Furthermore, Strohl, throughout the literature, teaches fusion protein comprising the Fc portion of an antibody or albumin as an approach to make biobetter drugs with more desirable pharmacokinetic profiles, for example, page 215, Abstract; page 218, Table 2; and Sections "4.1 FcRn and its Effect on the Pharmacokinetics of IgG Fc-Based and Albumin-Based Fusion Proteins" and "4.3 Albumin Fusion".    
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Zou et al, Acton et al and Strohl to develop a method of ameliorating avian influenza H5N1 virus-induced lung injury in a subject in need thereof, wherein the method comprises administering to the subject recombinant human ACE2 of instant SEQ ID NO: 3 or a fusion protein comprising the recombinant human ACE2 of instant SEQ ID NO: 3 linked to the Fc portion of an antibody or albumin.
One of ordinary skilled in the art would have been motivated to combine the teachings of Zou et al, Acton et al and Strohl to develop a method of ameliorating avian influenza H5N1 virus-induced lung injury in a subject in need thereof, wherein the method comprises administering to the subject recombinant human ACE2 of instant SEQ ID NO: 3 or a fusion protein comprising the recombinant human ACE2 of instant SEQ ID NO: 3 linked to the Fc portion of an antibody or albumin, because Acton et al teach human ACE2 consists of the amino acid sequence that is identical to the polypeptide of instant SEQ ID NO: 3.  Acton et al teach a fusion protein comprising ACE2; and the preferred ACE-2 fusion protein is an immunoglobulin-ACE-2 fusion protein, in which an immunoglobulin constant region is fused to an ACE-2 polypeptide.  And, Strohl teaches fusion protein comprising the Fc portion of an antibody or albumin as an approach to make biobetter drugs with more desirable pharmacokinetic profiles.
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Zou et al, Acton et al and Strohl to develop a method of ameliorating avian influenza H5N1 virus-induced lung injury in a subject in need thereof, wherein the method comprises administering to the subject recombinant human ACE2 of instant SEQ ID NO: 3 or a fusion protein comprising the recombinant human ACE2 of instant SEQ ID NO: 3 linked to the Fc portion of an antibody or albumin.  

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658